Case: 09-41224     Document: 00511150146          Page: 1    Date Filed: 06/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 22, 2010
                                     No. 09-41224
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN CARLOS COMPIAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-220-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Juan Carlos Compian raises
arguments that he concedes are foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), cert. denied, 130 S. Ct. 1920 (2010), which
reaffirmed the holding in United States v. Gamez-Gonzalez, 319 F.3d 695, 700
(5th Cir. 2003), that knowledge of drug type and quantity is not a material
element of the offense.         The appellant’s unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.